Per Curiam.

This court, after a review of the charges against respondent, and a review of the evidence presented in support of such charges, has little difficulty in concurring in the findings and recommendation of the board. Such total indifference to the legal needs of one’s clients perhaps would reasonably warrant the total removal of this individual from any future practice of law in Ohio; however, we shall accept the recommendation of the board for an indefinite suspension.
Therefore, it is hereby ordered that respondent, James T. Patnode, is indefinitely suspended from the practice of law in Ohio, and that he is further ordered to pay all of the costs of these proceedings.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.